Citation Nr: 0945508	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-03 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected sinusitis.  

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected hemorrhoids.  

3.  Entitlement to an increased evaluation for the service-
connected pes planus, currently rated as 50 percent disabling 
beginning May 26, 1999.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to January 
1958.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and July 2006 RO rating 
decisions.  

During the course of the appeal, in a March 2000 decision, 
the RO increased the evaluation of the service-connected pes 
planus from 30 percent disabling to 50 percent disabling , 
effective on May 26, 1999.  

Inasmuch as a rating higher than 50 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for a 
higher rating as remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In August 2002, the Board remanded the Veteran's claim for an 
increased evaluation for the service-connected pes planus to 
the RO for issuance of a Statement of the Case (SOC) pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued 
the SOC in January 2005, and the Veteran then submitted a 
timely Substantive Appeal in February 2005.  

In May 2006, the RO issued a SOC addressing the Veteran's 
claims for (1) a higher rating for the service-connected 
duodenal ulcer; (2) new and material evidence to reopen a 
claim of service connection for defective hearing; and (3) 
service connection for a dental condition.  

The Veteran did not thereafter file a Substantive Appeal 
within 60 days from the date the RO mailed the May 2006 SOC 
(or within one-year period of the mailing of notice of the 
April 2004 rating decision).  Therefore, these three issues 
are not presently before the Board.  See 38 C.F.R. § 20.200; 
20.204; 20.302.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

With regard to the issue of an increased evaluation for the 
service-connected pes planus, the Board notes that the RO 
issued a rating decision denying the claim in July 2006.  

In December 2006, the RO received a correspondence from the 
Veteran indicating that he disagreed with the July 2006 
rating decision.  Thereafter, the RO did not issue a SOC 
addressing the issue.  

The Board notes that when a claimant has filed an NOD and 
there is no SOC on file for those issues, the Board must 
remand, not refer, the issues to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).   Because the present Veteran filed an NOD 
disagreeing with the RO's July 2006 rating decision, but 
there is no SOC on file, a remand is required in order to 
comply with due process requirements.  See Manlincon, 12 Vet. 
App. at 240- 241.  

Thereafter, RO should return the claim to the Board only if 
Veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

The Board also finds that remand is necessary to afford the 
Veteran new VA examination(s) to determine the current 
severity of his service-connected disabilities.  

In this regard, the Board notes that the record contains no 
recent evidence showing the current extent and severity of 
the service-connected sinusitis, hemorrhoids or pes planus, 
in detail sufficient to allow the Board to make a fully 
informed decision.  

Accordingly, remand is necessary to afford the Veteran VA 
examination(s) in connection with his claims for higher 
evaluations.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

A remand as to the Veteran's claim for a TDIU is also 
necessary to afford the Veteran a VA examination to determine 
whether his service-connected disabilities alone are 
productive of an overall level of incapacity sufficient to 
prevent him from securing and following any form of 
substantially gainful employment consistent with his 
educational and occupational experience.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

In scheduling the VA examination(s), the Board recognizes 
that the Veteran failed to appear for numerous VA 
examinations previously scheduled on these matters.  The 
Board points out, however, that the Veteran has submitted a 
January 2006 letter from a non-VA physician, who wrote that 
the Veteran's medical conditions prohibited a long car ride.  

Similarly, the Veteran has submitted numerous letters 
indicating that his disabilities prevent him from traveling 
to Winston-Salem.  Accordingly, the RO is advised to 
coordinate with the Veteran in determining a suitable 
location for the VA examination(s) to ensure that he will be 
able to appear.  For instance, the Veteran indicated in a 
July 2007 statement that he would be able to travel to 
Charlotte or Salisbury.  

In this regard, the Veteran is advised that VA's duty to 
assist in the development and adjudication of a claim is not 
a one-way street, and the failure to report without good 
cause to the scheduled examination(s) may result in denial of 
the claim.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  See 38 C.F.R. § 
3.655; Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated in part Nos. 2008-
7150, 2008-7115 (Fed. Cir. September 4, 2009).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should send the Veteran a 
letter advising him of the information 
and evidence necessary to substantiate 
the remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated 
in part Nos. 2008-7150, 2008-7115 (Fed. 
Cir. September 4, 2009).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers 
who treated him for his claimed 
disabilities having additional pertinent 
records.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's outstanding 
VA treatment records.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  After completing all specified 
development and any further indicated 
development warranted, the RO should 
schedule the Veteran for an appropriate 
VA examination(s) to determine the nature 
and severity of his service-connected 
hemorrhoids and sinusitis.  The entire 
the claims file, along with a copy of 
this remand, must be made available to 
the examiner(s) for review.  

Accordingly, the examiner(s) should 
review the pertinent evidence, including 
the Veteran's lay assertions, and 
undertake any indicated studies.  Then, 
based on the results of the examination, 
the examiner(s) should provide an 
assessment of the current nature and 
severity of the Veteran's service-
connected hemorrhoids and sinusitis.  

The VA examiner(s), in a printed 
(typewritten) report, should set forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  The examiner(s) is 
specifically asked to express all medical 
findings in terms conforming to the 
applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Also, 
specific references to the Veteran's 
claims file, including all pertinent 
medical records, and the Veteran's lay 
assertions should be provided, as 
appropriate.  

4.  The RO should also schedule the 
Veteran for a VA examination to ascertain 
whether the service-connected 
disabilities alone preclude him from 
performing all forms of substantially 
gainful employment.  The entire claims 
file must be made available to the 
examiner.  

Accordingly, the examiner(s) should 
review the pertinent evidence, including 
the Veteran's lay assertions, and also 
undertake any indicated studies.  

Then, based on his/her review of the 
case, the examiner should opine as to 
whether the service-connected 
disabilities (consisting of pes planus, 
duodenal ulcer, hemorrhoids and 
sinusitis) alone (i.e., without regard to 
any nonservice-connected disabilities or 
the Veteran's age) are productive of an 
overall level of incapacity sufficient to 
prevent him from securing and following 
any form of substantially gainful 
employment consistent with his 
educational and occupational experience.  

To the extent the Veteran is scheduled 
for multiple VA examinations, the Board 
requests that each examiner take into 
account all of the Veteran's service-
connected disorders when rendering an 
opinion as to unemployability.  

The examiner(s), in a printed 
(typewritten) report, should set forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions 
should be provided.  

5.  The RO must take the appropriate 
steps to issue the Veteran a Statement of 
the Case (SOC) addressing the claim for 
an increased evaluation for the service-
connected pes planus.  This issuance must 
include all relevant laws and 
regulations, and a complete description 
of the Veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  Thereafter, if the 
Veteran files a timely Substantive Appeal 
on the issue, the RO should undertake any 
indicated development and adjudicate the 
claim.  

6.  Following completion of any other 
indicated development, the RO should also 
readjudicate the claims for higher 
evaluations for the service-connected 
sinusitis and hemorrhoids, as well as the 
claim for a TDIU rating, in light of all 
pertinent evidence and legal authority.  
If any benefit sought remains denied, the 
RO should issue an appropriate 
Supplemental Statement of the Case 
(SSOC), and provide the Veteran and his 
representative, if any, the requisite 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




